‘significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep hospital this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year after the payment of amortization payments for any prior waivers the hospital is a voluntary not-for-profit acute care community hospital with skilled nursing beds a home health agency an emergency inpatient beds ambulance service a broad range of ambulatory services and a rehabilitation unit added in the hospital’s primary sources of revenues are and other third party payors r to and and which are the hospital believes that its present the hospital is experiencing substantial business hardship as evidenced by - and negative working_capital and net_worth for’ losses from operations in hardship stems from medicare cuts implemented in projected to have a negative bottom line impact of approximately dollar_figure per year in order to effect recovery and improvement in the hospital’s financial position the hospital hired an outside consultant to develop a turnaround plan which will be implemented over the months from _ the hospital’s cash position has already shown improvement key elements of the new plan identified to date include e - develop a medical staff recruiting and retention plan with their new medical director complete a major modernization of the emergency room where the majority of their patients form their initial impression of the hospital construction scheduled tobeginin expand the inpatient obstetrics service re-opened in rehabilitation program added in strengthen the case management function to reduce length of stay which will reduce costs and increase bed availability obtain new radiology and s systems to increase automation which produce quality and cost benefits across the entire institution explore potential staff reductions identified in certain departments obtain one-time dollar_figure patient arrears and cash_flow benefit by accelerating collection of jand ‘ ‘ the plan was frozen with respect to both the entrance of new participants and benefit accruals on liability funded_percentage for the plan was the current as of the hospital previously received conditional waivers for the for the questionable this waiver is granted subject_to the following condition plan_year because recovery prospects are still somewhat plan_year and days from the date of this letter collateral acceptable to the by pension_benefit_guaranty_corporation pbgc will be provided to the plan to secure the repayment of the plan_year waiver in addition to the collateral provided to secure the sum of the outstanding balances of the and plan_year waivers the hospital has agreed to this condition if this condition is not satisfied this waiver is retroactively null and void - your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company to increase the liabilities of those plans or the establishment of new plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa also please note that this is the third waiver for the plan under sec_412 of the code and sec_303 of erisa no more than three waivers may be granted for any consecutive plan years thus the next plan_year for which a funding waiver could be considered is the plan_year this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year beginning this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in the date of _and to your authorized representatives as provided in a power_of_attorney form on file with this office if you have any questions concerning this letter please contact a co in any correspondence relating to this letter please refer to se t ep ra t a2 as well sincerely carol d gold director employee_plans
